To: Abel Acosta                              From: Ricardo Cavazos #1358886
Clerk of the T.C.C.A.


   Dear sir, I had sent to this Honorable Court a request for status and
standing as well as a·docket sheet showing every item that hes been received
by this Court in conection with the' Writs of Habeas Corpus 11.07 that I have
now got filed and pending in the cases number~d as WR-75,914-05, WR-75,914-
06, v·JR-75,914-07,   ~lR-75,914-08.
       I am making this request at the behest of my writwriter, Mr. Damon Earl
  Lewis, who handled my first Writs of Habeas Corpus 11.07 seeking an out-of-
. time appeal, which v1as granted on March 28, 2012, I regreat to inforin this
  Court that my previous ::::-cquest ~'las mista.l<enly.ansHered improperly, I was
  given information on the writs tbat I had filed concerning the out-of-time
  appeal when I -vras making my request on the new vrrj_ts of habeas corpus 11.07
  with the cause numbers shown above.         ·
       The writs that I am requesting information on has had an order for findings
  of fact and· conclusions of law and if.necessary a hearing be heldt placed
  on them by this Court, however, there seemed to be some kind of confusion
  as to which judge was to handle th~s case, the prosecutors office filed a
  preposed ·findings of fact and conclusion of law.and I have filed a rebuttal
  to their filings~ I have since received from this Cofirt a notice, via white
  Card 1 ShOWing tha.t On JUlY 101 2014 .the SUpplemental Clerk IS reCOrd 1 in re-
  SpOnSe to the order issued by this Court, has been received and presented
  to the Court.
       I    would first raise a complaint to this Court that I was not provided
  a copy of the order to forward the clerk 1 s record, nor >vas I informed of
  ,,,ha.t -vras included in this supplemental clerk's record,. >vhich is very improper.
       Since I have been deprived of this inforriiation, my writ-vrriter, r1r. Lewis,
  is · conc~rned tha_t the Court has received the entire record, which should
  have included the rebuttal to the states preposed finding of fact and con-
  clusion of law as >vell as the two motions regu~st~ng a subpoena for the entire
  District Attorney Records and a subpoena for thfl".notes of the assistant District
  Attorney that handled this case.                                   _
       I    humbly request that I be provided with the stptus arl.'d standing of these
  writs of habeas CQ.rpus 11.07 and a docJcet sheet showing every. docment that
  has been received by this Court concerning these writs.
                                                                    THANK YOU.
Date: June {)1__,2015                             SINCERELY
                                                  RICARDO CAVAZOS #1358886




                                                         ..... ·..   ..
                                                                     ~ ;.'




                                                             · RECEIVED IN
                                                     CQURT OF CRIMINAL APPEALS

                                                                     JUN 112015